DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbering in the drawings has been done by hand and are inconsistent in size and font style.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18, 21-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Caballero Catoira U.S. Patent Application Publication No. 2010/0305469 A1 (hereafter “Catoira”) in view of Westermann et al. U.S. Patent Application Publication No. 2017/0257713 A1.
             Regarding claim 13, Catoira discloses a remote audiometric test system (paragraph 0019, a system for remotely obtaining audiometric measurements and adjusting hearing aids via the Internet), comprising: at least one aural prosthesis (paragraph 0019, hearing aid); 
control equipment for controlling the at least one aural prosthesis (paragraph 0021, A personal computer situated in the patient's home or in a clinic or pharmacy close to the patient's residence and paragraph 0022, a computer program which adjusts the hearing aid via the Internet.),

             Regarding claim 18, the combination of Catoira in view of Westermann further discloses at least one aural prosthesis comprises a sound pressure level sensor (Westermann, Fig. 2, 35-microphone or input transducer, paragraph 0036, first sentence). 
             Regarding claim 21, Catoira discloses a method for performing an auditory assessment for a person, comprising: positioning at least one aural prosthesis on an ear of the person (paragraph 0028, Specifically, the hearing aid specialist places a hearing aid in their ear, and invites the patient to do the same via the web camera so that they can correct the possible mistakes made by the patient during the audiometric procedure at all times.); using a sound insulation device to insulate the at least one aural prosthesis and the ear of the person from external sound (paragraph 0038, the patient can check the state of their hearing aid in an 
             Regarding claim 22, the combination of Catoira in view of Westermann further discloses the data relating to the sequences of sound signals are transmitted from the remote control station to the at least one aural prosthesis via the control equipment (paragraph 0030, Once the patient has placed their hearing aid, which is connected by a cable or wirelessly to their computer, in their ear, they proceed to the first tonal audiometry data collection test, which consists of sending a series of pure tones through the hearing aid specialist-patient connection, beginning with a frequency of 1000 Hz at an intensity of 40 Dbs, and asking the patient if they hear it.  The patient, through their computer, will respond affirmatively or negatively.)

             Regarding claim 23, the combination of Catoira in view of Westermann further discloses the data relating to the sequences of sound signals are transmitted to the at least one aural prosthesis from the control equipment, in response to a transmission authorization from the remote control station (paragraph 0029, The patient does not just receive visual messages on their computer screen, but also receives audible messages through the loudspeakers connected to their computer or through the hearing aid itself, further facilitating the communication with the hearing aid specialist and paragraph 0030, Once the patient has placed their hearing aid, which is connected by a cable or wirelessly to their computer, in their ear, they proceed to the first 
tonal audiometry data collection test. Since the test is initiated and monitored by the audiologist, the data for the sound sequence testing must be transmitted by the audiologist as a result of a transmission authorization by the audiologist).
             Regarding claim 24, the combination of Catoira in view of Westermann further discloses adjusting an operational parameter of the at least one aural prosthesis by transmitting adjustment data to the at least one aural prosthesis from the control station via the control equipment (paragraph 0035, Once the hearing aid specialist has all of the data obtained from the previously described procedures, they will send, via the Internet, a signal to the patient's hearing aid through the patient's computer to which the hearing aid is connected through an interface by using a suitably programmed computer program, so that these signals adjust the hearing aid to the patient's hearing loss.)
             Regarding claim 25, Catoira discloses a system for adjusting at least one aural prosthesis using a remote computer (paragraph 0019, a system for remotely obtaining audiometric measurements and adjusting hearing aids via the Internet), comprising: at least one 
             Regarding claim 26, the combination of Catoira in view of Westermann further discloses the mobile computer device is further configured under control of the computer program to record voice responses of a person wearing the at least one aural prosthesis, and transmit data relating to the recorded voice responses to the remote computer (Catoira paragraph 0034, the system also incorporates the possibility of carrying out a vocal hearing test, providing the patient with a series of standard digitalized and tested words, paragraph 0030, The patient, through their computer, will respond affirmatively or negatively and paragraph 0039, a data base can be set up in the hearing aid specialist's computer with the recorded data of each patient).
             Regarding claim 30, the combination of Catoira in view of Westermann further iscloses the at least one aural prosthesis comprises a sound pressure level sensor (Westermann, Fig. 2, 35-microphone or input transducer, paragraph 0036, first sentence). 
s 19, 20, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Catoira in view of Westermann as applied to claim 13 above, and further in view of Gilligan U.S. Patent Application Publication No. 2014/0194774 A1.
             Regarding claims 19 and 31, the combination of Catoira in view of Westermann discloses hearing aids having customized ear plugs to isolate external sound from sounds presented to the ear for testing (Westermann, paragraph 0025). The combination of Catoira in view of Westermann does not expressly disclose the sound insulation device comprises headphones. However, the use of headphones as a sound insulation device is well-known in the art. In a related field of endeavor, Gilligan discloses a system for hearing assessment over the Internet comprising headphones to deliver sound to the ear while isolating external sounds (paragraph 0008). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize headphones as taught by Gilligan in the system of the combination of Catoira in view of Westermann to isolate external sounds and for user comfort.
             Regarding claim 20 and 32, the combination of Catoira in view of Westermann in view of Gilligan further discloses the headphones comprise active noise reduction headphones (Gilligan paragraph 0030, the system allows the remotely located user, test subject, or patient being tested to employ their own headphones operatively connected to a computer capable of having hardware and software configured for generating sounds based on electronic signals communicated thereto over the network from the remote computing device or server of the tester.  The actual sound produced by the patient's headphones in the remote location, and thus the frequency and tone communicated to their ears during the test, is calibrated to reach test required norms using a microphone at the remote site of the user or test subject. Hence, the .
Allowable Subject Matter
Claims 14-17 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior does not disclose at least one aural prosthesis comprises a camera configured to acquire an image of an inside of an ear when the at least one aural prosthesis is positioned on the ear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday 7:00-3:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        8 May 2021